Case 3:18-cv-00966-SMY Document 172 Filed 12/12/19 Page 1 of 5 Page ID #3051



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                  CASE NO. 3:18-CV-966-SMY
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

     DEFENDANTS’ MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF ITS
                  MOTION FOR SUMMARY JUDGMENT

        In accordance with Local Rule 7.1(c), Defendants Take-Two Interactive Software, Inc.,

 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment (together “Take-Two”)

 respectfully move for leave to file a reply brief in support of their motion for summary judgment

 (Dkt. 141). Take-Two respectfully requests that the due date for such brief be fourteen days

 from the date this Motion is granted, or such later date as determined by the Court.

        Plaintiff Catherine Alexander’s opposition to Take-Two’s motion (Dkt. 165)

 (“Pl.’s Opp.”) serves only to underscore why Take-Two’s motion should be granted. There are

 no material facts in dispute between the parties, just the legal interpretation of those facts.

 Plaintiff’s opposition, however, raises three collateral issues that mischaracterize how those

 undisputed facts are applied under governing law. First, Plaintiff inaccurately described Take-

 Two’s license defense as requiring an implied license between Plaintiff and Take-Two.

 Pl.’s Opp. 3–8. Yet, the undisputed facts show, and Plaintiff admits, that a sublicensable implied
Case 3:18-cv-00966-SMY Document 172 Filed 12/12/19 Page 2 of 5 Page ID #3052



license existed between Plaintiff and wrestler, Randy Orton, that Mr. Orton then sublicensed to

Take-Two. Second, Plaintiff asserts without substantiation that there is some unknown, unique

property of video games that differentiates them from other media in such a way that Mr. Orton

would not be permitted to grant a sublicense as he has done here. Id. at 7–8. Again, this

argument makes little sense, as Plaintiff has not offered, and the evidence does not support,

treating Take-Two’s video games differently than every other form of media in which Plaintiff

admits Mr. Orton may appear without seeking further authorization from her. Third, Plaintiff

attempts to suggest that she is entitled to Take-Two’s profits because the authenticity of the

wrestling experience in WWE 2K drives sales. Id. at 19–20. Yet, Plaintiff has no evidence and

cites to none in her opposition showing that sales of WWE 2K were attributable to her alleged

copyrighted works. Without such evidence of causation, Plaintiff is not entitled to the

defendants’ profits as a matter of law.

       In light of Plaintiff’s approach to her opposition brief, exceptional circumstances exist

justifying a short reply brief in this case. As an initial matter, reply briefing may be permitted

where such briefing is helpful to the Court. See Spano v. The Boeing Co., 125 F. Supp. 3d 848,

857 (S.D. Ill. 2014) (finding exceptional circumstances where “the undersigned District Judge

finds the reply briefs to be helpful”). Moreover, this District routinely permits parties to submit

reply briefs to correct erroneous statements of law contained in, or confusion caused by, an

opposition, like those at issue here. See, e.g., Haley v. Westfreight Sys., Inc., No. 15 Civ. 01161,

2016 WL 5394389, at *1 (S.D. Ill. Sept. 27, 2016) (finding that the reply stated exceptional

circumstances); Reply Br., Dkt. 39 at 1, Haley, No. 15 Civ. 01161 (reply filed in part to correct

“wrong[] assert[ions]” about applicable law); Ill. Extension Pipeline Co., L.L.C. v. Phelps, No.

15 Civ. 0575, 2016 WL 524462, at *2 (S.D. Ill. Feb. 10, 2016) (finding exceptional




                                                  2
Case 3:18-cv-00966-SMY Document 172 Filed 12/12/19 Page 3 of 5 Page ID #3053



circumstances); Reply Brs., Dkts. 21 & 22, Ill. Extension Pipeline Co., L.L.C., No. 15 Civ. 0575

(replies filed to correct “misrepresentations to the Court regarding the law and facts of this

case”); Metal v. Louis, No. 15 Civ. 00549, 2016 WL 375038, at *1 (S.D. Ill. Feb. 1, 2016)

(finding exceptional circumstances); Reply Br., Dkt. 10 at 1–2, Metal, No. 15 Civ. 00549 (reply

filed to clear up opposition’s “efforts to confuse” the legal issues).

        Those are precisely the reasons that justify permission to reply here. Take-Two’s reply

will explain how Plaintiff both mischaracterizes the nature of Plaintiff’s admitted implied license

to Mr. Orton and how that license authorized Take-Two’s conduct. It also will clarify the false

dichotomy Plaintiff draws between video games and other forms of media, such as movies,

including undisputed evidence regarding the technology used to create the games at issue that

Plaintiff ignores in her oppositions. Finally, Take-Two’s brief will clarify the law of causation

as it applies to this case’s undisputed facts.

        For the reasons stated herein, Take-Two respectfully requests that the Court grant it leave

to file its reply brief.




                                                  3
Case 3:18-cv-00966-SMY Document 172 Filed 12/12/19 Page 4 of 5 Page ID #3054



Dated: December 12, 2019         Respectfully submitted,

                                 /s/ Dale M. Cendali
                                 Dale M. Cendali (admitted pro hac vice)
                                 Joshua L. Simmons (admitted pro hac vice)
                                 Christopher T. Ilardi (admitted pro hac vice)
                                 Miranda D. Means (admitted pro hac vice)
                                 Kirkland & Ellis LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 dale.cendali@kirkland.com
                                 joshua.simmons@kirkland.com
                                 christopher.ilardi@kirkland.com
                                 miranda.means@kirkland.com


                                 Michael J. Nester (#02037211)
                                 Donovan Rose Nester P.C.
                                 15 North 1st Street, Suite A
                                 Belleville, Illinois 62220
                                 Telephone: (618) 212-6500
                                 mnester@drnpc.com

                                 Attorneys for Defendants 2K Games, Inc., 2K
                                 Sports, Inc., Take-Two Interactive Software,
                                 Inc., and Visual Concepts Entertainment




                                     4
Case 3:18-cv-00966-SMY Document 172 Filed 12/12/19 Page 5 of 5 Page ID #3055



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
            Plaintiff,                 )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )           Case No. 3:18-cv-966- SMY
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
            Defendants.                )

                              CERTIFICATE OF SERVICE

         I hereby certify that on December 12, 2019, I electronically filed the foregoing
 DEFENDANTS’ MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF ITS MOTION
 FOR SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system, which
 will send notification of such filing to the following:
                  Anthony G. Simon            asimon@simonlawpc.com
                  Benjamin R. Askew           baskew@simonlawpc.com
                  Anthony R. Friedman         afriedman@simonlawpc.com
                  Carrie L. Roseman           croseman@simonlawpc.com
                  R. Seth Crompton            scrompton@allfela.com
                  Tracey Blasa                tblasa@allfela.com

                                             /s/ Dale M. Cendali
                                             Dale M. Cendali (admitted pro hac vice)
                                             Kirkland & Ellis LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800

                                             Attorney for Defendants 2K Games, Inc., 2K
                                             Sports, Inc., Take-Two Interactive Software, Inc.,
                                             and Visual Concepts Entertainment
